Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Arthur Reginelli on 3/10/2021.
	The application has been amended as follows: 

2.	The system of claim 1, further comprising a pre-mixing extruder in communication with the planetary mixing extruder for premixing one or more components of the vulcanizable rubber composition.

6.	The system of claim 4, wherein at least one of said plurality of planetary spindles is a back-cut spindle to provide for back mixing within a portion of the planetary mixing extruder.

9.	The system of claim 1, further comprising a flow impediment positioned immediately upstream of said vacuum to create an internal volume devoid of the vulcanizable rubber composition.

12.	The method of claim 11, where said step of continuously extruding includes continuously charging uncured EPDM, filler, oil and curative to an extruder, and continuously mixing the EPDM, filler, oil, and curative within the extruder.
Allowable Subject Matter
	Claims 1-13 allowed.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA KIM YI whose telephone number is (571)270-5123.  The examiner can normally be reached on Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STELLA YI
Examiner
Art Unit 1742



/STELLA K YI/Primary Examiner, Art Unit 1742